
	
		II
		110th CONGRESS
		1st Session
		S. 2165
		IN THE SENATE OF THE UNITED STATES
		
			October 16, 2007
			Mr. Isakson (for himself
			 and Mr. Chambliss) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Endangered Species Act of 1973 to provide
		  for the suspension of each provision of the Act during periods of drought with
		  respect to Federal and State agencies that manage Federal river basins that are
		  located in each region affected by the drought. 
	
	
		1.Suspension of provisions
			 during periods of drought with respect to certain Federal and State
			 agenciesSection 10 of the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1539) is amended by adding at the end the following:
			
				(k)Suspension of
				provisions during periods of drought with respect to certain Federal and State
				agencies
					(1)Requirements
				for suspensionWith respect to a Federal or State agency that
				manages a Federal river basin, each provision of this Act shall be suspended
				if—
						(A)the Secretary of
				the Army (acting through the Chief of Engineers) determines that—
							(i)a
				drought is in effect in a region in which there is located a Federal river
				basin that is managed by the Federal or State agency; and
							(ii)the drought
				described in clause (i) presents a threat to the health, safety, or welfare of
				the population that is located in the region; or
							(B)the Governor of
				the State (or designee) in which a Federal river basin that is managed by the
				Federal or State agency is located determines that—
							(i)a
				drought is in effect in a region in which there is located a Federal river
				basin that is managed by the Federal or State agency; and
							(ii)the drought
				described in clause (i) presents a threat to the health, safety, or welfare of
				the population that is located in the region.
							(2)Termination of
				suspensionA temporary suspension of each provision of this Act
				under paragraph (1) shall terminate on the date on which, as
				appropriate—
						(A)the Secretary of
				the Army (acting through the Chief of Engineers) determines that a drought is
				no longer in effect in the region in which the relevant Federal river basin is
				located; or
						(B)the Governor of
				the State (or designee) in which the Federal river basin that is managed by the
				Federal or State agency is located determines that a drought is no longer in
				effect in the region of the State in which the relevant Federal river basin is
				located.
						.
		
